Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 12/01/2020
Claims 1-13 have been submitted for examination
Claims  1-13 have been allowed
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
1.	Replace the Abstract to read:
ABSTRACT 

A semiconductor apparatus includes a fuse array, storage circuit, parity circuit, fuse data register, parity data register, and error correction circuit. The fuse array stores information about fail5 addresses and outputs the stored information as fuse data during a boot-up operation. Wherein, the storage circuit stores the fuse data and outputs it as a storage signal and the parity circuit performs a parity operation based on the storage signal and outputs a result of the parity operation as a parity signal, the fuse data register receives0 and stores the fuse data and outputs the stored data as a fuse register output signal. The parity data register 
Allowable Subject Matter
2.	Claims 1-13 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a semiconductor apparatus includes a fuse array, storage 
circuit, parity circuit, fuse data register, parity data register, and error correction circuit. The fuse array stores information about fail5 addresses and outputs the stored information as fuse data during a boot-up operation. The storage circuit stores the fuse data and outputs it as a storage signal. The parity circuit performs a parity operation based on the storage signal and outputs a result of the parity operation as a parity signal. The fuse data register receives0 and stores the fuse data and outputs the stored data as a fuse register output signal. The parity data register receives and stores the parity signal and outputs the stored information as a parity register output signal. The error correction circuit corrects an error of the fuse register output signal based on the parity register output0 signal and outputs the error-corrected signal as repair information. 
40 
The prior art of record for example Hwang teaches a device has non-volatile memory cell including several memory cells to store fuse data, and fuse register to store fuse data from the memory cell array. An operation of the memory device is modified in response to the fuse register.


“A semiconductor apparatus comprising: a fuse array configured to store information about failed addresses, and to output stored information as fuse data during a boot-up operation; a storage circuit configured to store the fuse data and to output the stored fuse data as a storage signal; a parity circuit configured to perform a parity operation based on the storage signal and to output a result of the parity operation as a parity signal; a fuse data register configured to receive and store therein the fuse data and to output the stored fuse data as a fuse register output signal; a parity data register configured to receive and store therein the parity signal and to output the stored parity signal as a parity register output signal; and an error correction circuit configured to correct an error of the fuse register output signal based on the parity register output signal and to output the error-corrected signal as repair information.”.
	Claims 2-3 depend from claim 1, are also allowable.
Claim 4 is allowable for the same reasons as per claim 1.
	Claims 5-13 depend from claim 4, are also allowable.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.